              Case 2:19-cv-01703-RSL Document 15 Filed 07/07/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     CLIFFORD OWEN SATTERWHITE,             )
 8                                          )               No. C19-1703RSL
                           Plaintiff,       )
 9              v.                          )
                                            )               ORDER TO SHOW CAUSE
10   HIGHLINE COMMUNITY COLLEGE, et al., )
                                            )
11                         Defendants.      )
     _______________________________________)
12
                   This matter comes before the Court sua sponte. The complaint in the above-
13
     captioned matter was filed on October 28, 2019. To date, service of the summons and complaint
14
     has not been made on defendants as required by Fed. R. Civ. P. 4(m). Plaintiff is hereby
15
     ORDERED to show cause why the complaint should not be dismissed. Plaintiff shall file a
16
     responsive brief no later than July 29, 2020.
17
                   The Clerk of Court is directed to note this Order to Show Cause on the Court’s
18
     calendar for Friday, July 31, 2020.
19
20
21                 DATED this 7th day of July, 2020.
22
23
24                                             A
                                               Robert S. Lasnik
25                                             United States District Judge
26

     ORDER TO SHOW CAUSE
